Case: 14-50636       Document: 00512890204         Page: 1     Date Filed: 01/06/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                    FILED
                                                                                January 6, 2015
                                     No. 14-50636
                                   Summary Calendar                              Lyle W. Cayce
                                                                                      Clerk


MAURICE GOREE,
                                                  Petitioner - Appellant

v.

RACHEL CHAPA, Warden, FCI La Tuna,

                                                  Respondent - Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:14-CV-107


Before SMITH, BARKSDALE, and PRADO, Circuit Judges.
PER CURIAM: *
       Maurice Goree, federal prisoner # 36474-044, pleaded guilty in the
United States District Court for the Eastern District of Missouri to two counts
of aiding-and-abetting the armed robbery of a financial institution, in violation
of 18 U.S.C. §§ 2, 2113(a) and (d), and one count of aiding-and-abetting the
possession of a firearm in furtherance of a crime of violence, in violation of 18
U.S.C. §§ 2, 924(c). He filed a petition under 28 U.S.C. § 2241 in the United
States District Court for the Western District of Texas, where he is


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-50636     Document: 00512890204     Page: 2   Date Filed: 01/06/2015


                                  No. 14-50636

incarcerated. The district court construed the petition as a 28 U.S.C. § 2255
motion and dismissed it for want of jurisdiction. Proceeding pro se, Goree
challenges the dismissal.
      He contends Rosemond v. United States, 134 S. Ct. 1240 (2014), requires
reversing his conviction and sentence for aiding-and-abetting the possession of
a firearm in furtherance of a crime of violence. Because Goree challenges the
validity of his conviction, his petition was properly construed as a § 2255
motion. E.g., Tolliver v. Dobre, 211 F.3d 876, 877-78 (5th Cir. 2000). He has
not shown his claims could be brought in a § 2241 petition under the savings
clause of § 2255(e) because, even if Rosemond applies retroactively, he has not
established his claim was foreclosed previously. The law in the Eighth Circuit,
the circuit in which he was convicted, was consistent with Rosemond and, in
fact, was cited in Rosemond. 134 S. Ct. at 1249 (citing United States v. Akiti,
701 F.3d 883, 887 (8th Cir. 2012)).
      Furthermore, Goree has not shown he was convicted of a nonexistent
offense, because the record supports he had the foreknowledge required under
Rosemond to be guilty of aiding and abetting his 18 U.S.C. § 924(c) offense.
See, e.g., Christopher v. Miles, 342 F.3d 378, 382-83 (5th Cir. 2003). Thus, he
has not demonstrated the remedy under § 2255 was inadequate or ineffective
to test the legality of his detention. 28 U.S.C. § 2255(e); Jeffers v. Chandler,
253 F.3d 827, 830 (5th Cir. 2001).
      Accordingly, the petition was properly dismissed because the district
court lacked jurisdiction over the § 2255 motion, which could be filed, if at all,
in the district where Goree was sentenced. E.g., Pack v. Yusuff, 218 F.3d 448,
451 (5th Cir. 2000) (citation omitted).
      AFFIRMED.




                                          2